         Case MDL No. 2997 Document 15-1 Filed 03/17/21 Page 1 of 1




               BEFORE THE UNITED STATES JUDICIAL PANEL ON
                       MULTIDISTRICT LITIGATION

IN RE: BABY FOOD                         MDL NO. 2997
MARKETING, SALES
PRACTICES AND PRODUCTS
LIABILITY LITIGATION


_______________________________/

                               SCHEDULE OF ACTIONS

          Plaintiffs            Defendants            District    Civil Action     Judge
                                                                      No.


1.    AG; HG; and XG,         Plum, PBC; Hain        California     3:21-cv-     Judge James
       individually and     Celestial Group, Inc.;   Northern      01600-JD        Donato
     represented by their     Gerber Products         District
     mother and guardian     Company; Nurture,
      ad litem Valencia        Inc.; Beech-Nut
            Gibson          Nutrition Company;
                             and Sprout Foods,
                                      Inc.




                                              2
